Citation Nr: 0605873	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  00-01 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
diagnosed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel





INTRODUCTION

The veteran had active duty from September 1984 to November 
1986.  This claim initially came before the Board of Veterans 
Appeals (Board) in February 2000, and was remanded.  In March 
2001, the claim was again Remanded.  In January 2002, the 
claim returned to the Board, and was denied.  The veteran 
appealed that denial to the United States Court of Appeals 
for Veterans Claims (Court).  A January 2003 order of the 
Court vacated the Board's January 2002 decision, and the 
Board remanded the claim in October 2003 for readjudication 
in light of the notice provisions of the Veterans Claims 
Assistance Act of 2000.  The Board again remanded the claim 
in February 2005.  The claim now returns for appellate 
review. 

In its February 2000 Remand, the Board noted that the veteran 
had requested a hearing before the Board.  In August 2000, 
the veteran withdrew his request for a hearing before the 
Board.  The veteran has been afforded an opportunity to 
provide testimony before the Board, and appellate review may 
proceed.  


FINDING OF FACT

The medical evidence as to whether the veteran first 
manifested a psychiatric disorder currently diagnosed as a 
bipolar disorder in service is essentially in equipoise.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for a psychiatric disorder, 
currently diagnosed as bipolar disorder, have been met.  38 
U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.306 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a current psychiatric disorder, 
currently diagnosed as bipolar disorder, was first manifested 
in service.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, as the decision below is favorable to the 
veteran, further discussion of the actions taken by VA to 
comply with the VCAA is not required.  

Law and regulations applicable to a claim for service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  The provisions regarding 
presumptive service connection for psychoses are not 
applicable in this case, as bipolar disorder is not shown to 
be a psychosis.  

The veteran initially contended that a personality disorder 
which pre-existed his service had been aggravated during his 
active service.  A personality disorder is defined by 
regulation as a congenital or developmental disorder.  Such 
disorders are excluded, by regulation, from the definition of 
disease or injury for which veteran benefits are authorized 
if incurred or aggravated in service.  38 C.F.R. §§ 3.303(c), 
4.9.  As such, regardless of the character or the quality of 
any evidence which the veteran could submit, service 
connection for a personality disorder must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Winn v. Brown, 8 Vet. App. 510 (1996); Beno 
v. Principi, 3 Vet. App. 439 (1992).  When the veteran 
learned that service connection could not be granted for a 
personality disorder on any basis, including on the basis of 
aggravation, the veteran dropped his contention that he was 
entitled to service connection for a personality disorder on 
the basis of aggravation in service.  The veteran has not 
argued that a bipolar disorder which pre-existed service was 
aggravated in service. As there is no evidence that bipolar 
disorder existed prior to service, as noted below, the 
provisions regarding service connection following aggravation 
of a disorder in service are not applicable in this case.  

In order for a claim for service connection to be granted, 
there must be competent evidence of current disability 
(established by medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (established by 
lay or medical evidence); and of a nexus between the disease 
or injury incurred or aggravated in service and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.

Facts and analysis

The veteran's service medical records reflect that, during 
medical screening in April 1986, the veteran provided a 
history of sleepwalking during childhood.  He also reported 
weekly exacerbations of back pain resulting from an 
automobile accident in October 1985.  In May 1986, the 
veteran reported an injury to his hand, and in June 1986 he 
sought further evaluation of the right thumb, after a cast 
was removed following treatment for an injury to the hand.  
In early August 1986, the veteran was seen for flank pain and 
dysuria.  A diagnosis of possible inflammatory bowel disease 
was assigned.  

A brief August 1986 service treatment notes states that the 
veteran was to be referred to stress management for 
destructive tendencies, abusive behavior, and severe 
impulsiveness.  An August 1986 Report of Mental Status 
Evaluation, DA Form 3822-R, completed a few days later, 
states that the veteran's behavior was normal, he was fully 
alert and oriented, his affect was unremarkable, his thought 
process was clear, and his thought content and memory were 
good.  The examiner concluded that the veteran had a mixed 
personality disorder which was deeply ingrained and was a 
maladapted pattern of behavior which interfered with the 
veteran's ability to function.  The examiner recommended that 
the veteran be discharged and stated that the veteran was not 
emotionally stable enough to carry weapons and conduct MP 
duties.  The examination report did not state what symptoms 
or behaviors supported the diagnosis of mixed personality 
disorder.  In September 1986, in the report of medical 
history completed by the veteran, the veteran stated that he 
was presently in good health and was taking no medications.  
He reported frequent trouble sleeping and depression or 
excessive worry, among other disorders, but the separation 
examination was devoid of reference to any mental health 
disorder.

In September 1996, the veteran sought treatment at Northwood 
Health Systems with complaints that he was "hyper."  His wife 
stated that she thought he was manic and depressed.  The 
veteran reported having had many jobs.  He was currently an 
appliance installer at night and was attending classes to 
learn heating and air conditioning installation.  He 
described himself as somewhat isolated.  He reported having 
frequent disagreements with others when coaching softball and 
baseball teams for his son and daughter.  He was in many 
fights as a teenager.  The veteran reported vacillations in 
behavior, being "shut down" and depressed at times and 
other times hyperactive.  He reported some improvement in 
controlling his temper.  He reported having been discharged 
from service for a mental illness, but stated he did not know 
what his diagnosis was.  The provider assigned a diagnosis of 
bipolar disorder, and prescribed Lithium.  The veteran 
continued with this treatment through May 1997, when the 
veteran's marital discord apparently increased, and the 
veteran discontinued his metal health treatment.

In August 1998, the veteran submitted a claim of entitlement 
to service connection for a personality disorder.  The 
veteran disagreed with the initial denial of service 
connection for a personality disorder, contending that he had 
previously been examined in service and no personality 
disorder was noted until August 1986, which the veteran felt 
was inconsistent with the RO's determination that a 
personality disorder was congenital and was present prior to 
his service.  After the RO explained that service connection 
could not be granted for a personality disorder, the veteran 
then sought service connection for a psychiatric disorder 
other than a personality disorder, and submitted evidence 
that the diagnosed psychiatric disorder was bipolar disorder.

In June 1999, the veteran's wife provided a statement 
indicating that she believed that, if the veteran had been 
treated for his psychiatric disorder in service, many 
postservice problems could have been prevented.  

In a statement submitted in January 2000, the veteran 
reported that his treating physician, Dr. K., had advised him 
that he did not have a personality disorder in service, and 
that application of that disorder was a misdiagnosis.  

By a statement submitted in February 2000, LCK, DO, 
summarized his treatment of the veteran.  Dr. K. stated that, 
prior to assigning a diagnosis of bipolar disorder in the 
veteran's case, he had conducted thorough psychiatric 
evaluation and history and had looked at many factors, 
including the veteran's developmental and family history, 
employment history, social and medical history, and conducted 
mental status examination as well.  Dr. K. noted that the 
veteran did improve significantly with use of Lithium and, 
based on this improvement, he felt his diagnosis of the 
veteran's symptoms as showing bipolar disorder was correct.  

Dr. K. opined that, had the veteran been properly diagnosed 
and treated in service, he would have been able to continue 
to fulfill his service obligation.  Dr. K.'s opinion that 
proper diagnosis and treatment in service would have allowed 
the veteran to complete his service obligation is, in 
essence, an opinion that the veteran had a bipolar or mood 
disorder during his service.  Dr. K.'s medical statement is 
favorable to the veteran.

Treatment notes from EKW, MD, received in June 2005, reflect 
that the veteran initially was referred for evaluation in 
March 1999 following a back injury at work.  The initial 
evaluation discloses that the veteran, who was in severe pain 
and who had functional loss for everyday activities, was 
initially diagnosed as having a major depressive episode, 
severe, without psychotic features.  However, over the next 
few months, anti-depressant medications failed to stabilize 
the veteran's moods.  In July 1999, the veteran reported 
"violent" mood swings.  Lithium was added to the veteran's 
treatment regimen. Dr. W.'s notes reflect a conclusion that 
the veteran's moods remained more stable after Lithium was 
prescribed, despite the veteran's continuing back pain, 
continuing until June 2001, when Dr. W. moved to a different 
practice.  

These treatment records are neither favorable to nor 
unfavorable to the veteran's claim, since Dr. W. did not 
provide an opinion as to date of onset of a bipolar disorder, 
nor did Dr. W. provide an opinion as to the likelihood that a 
bipolar disorder was incurred in, manifested during, or 
related to the veteran's military service.  These treatment 
records are, nevertheless, somewhat favorable to the 
veteran's claim, as these record generally support the 
findings of the providers who treated the veteran for a 
bipolar disorder.  

In a letter dated in August 2000, JFMcF, Psy. D., stated that 
he had initially seen the veteran in March 1999.  He 
described treating the veteran for depressive mood, 
irritability, feelings of helplessness and futility, and a 
bleak outlook.  He stated that a back injury had exacerbated 
a preexisting bipolar dysfunction.  Further, he stated that 
the veteran's history supported this diagnosis.  Dr. McF. 
stated that the veteran's history and pattern of function did 
not support a diagnosis of personality disorder, and that the 
veteran may have at times functioned with very mild levels of 
compulsive behavior and perfectionist expectations, but that 
it was doubtful, based on the veteran's self-described 
history, that the extent of these behavioral traits and 
characteristics would have risen to a threshold that would 
warrant a diagnosis.  He stated that the veteran had been 
treated for major depression, single incident, severe, 
without psychosis.  

Dr. McF.'s August 2000 statement is favorable to the 
veteran's claim to the extent that Dr. McF. offers an opinion 
that the diagnosis of personality disorder assigned in 
service was not an appropriate diagnosis.

In a letter dated in November 2000, Dr. McF. stated that it 
was unlikely that the veteran had experienced a personality 
disorder in service, since, without targeted treatment, such 
a problem would have persisted to the present, and such 
disorder was not currently diagnosed.  He also stated that, 
although he did not examine the veteran while he was in the 
service, it was his opinion that any emotional difficulties 
the veteran experienced at that time "could be attributed" 
to the effects of stress on a person with a bipolar disorder.  
This statement is favorable to the veteran's claim, but is 
not persuasive, since Dr. McF. did not quantify the 
likelihood that the veteran's in-service psychiatric 
difficulties "could" be attributed to a bipolar disorder.

In July 2001, the veteran underwent VA examination.  The 
veteran denied problems with impulse or temper control, but 
admitted to periods of irritability and anger.  He denied 
difficulty with appetite or crying spells.  He complained of 
feeling tense and pressured at times, but denied excessive 
spending or periods of manic behavior.  He referred to 
himself as somewhat obsessive and "perfectionistic," and as 
being "hyper" at times.  He would sometimes have excessive 
energy and preferred things to be orderly.  His insight into 
the nature of his condition was noted as lacking; his 
judgment was noted as fair.  The examiner indicated that he 
reviewed the veteran's claims folder, including his service 
medical records.  The examiner concluded that the veteran's 
service medical records showed no notations regarding 
symptoms or treatment for bipolar disorder or any major 
psychiatric disorder, and his medical records in general 
showed no psychiatric treatment prior to 1996, when he was 
seen by Dr. K., and diagnosed with a bipolar disorder.

The examiner stated that Dr. K.'s opinion that the veteran 
was misdiagnosed with a personality disorder while in the 
service was without clinical basis, since Dr. K. had not seen 
the veteran prior to 1996 and had not reviewed his records.  
The examiner stated that there was no indication in the 
claims folder or military service records that the veteran 
had any psychiatric symptoms consistent with the diagnosis of 
bipolar disorder.  The examiner also questioned statements 
made by Dr. McF. that the veteran's back injury exacerbated a 
pre-existing mood disorder of bipolar dysfunction.  He 
pointed out that Dr. McF.'s statements were made without any 
historical verification other than the veteran's self-
reported history.  The examiner opined that no causal 
relationship between the veteran's military service and 
subsequent psychiatric treatment could be inferred or 
supported.  The examiner diagnosed bipolar disorder and 
chronic pain syndrome.  This VA opinion is wholly unfavorable 
to the veteran, except to the extent that the examiner 
provided a diagnosis of bipolar disorder, consistent with the 
post-service diagnosis assigned by the veteran's private 
providers.

In a medical statement provided in June 2004, in response to 
a Board request for an independent VA medical review, CBH, 
MD, stated that there was little description of symptoms in 
the service medical records to support a diagnosis of 
personality disorder.  Dr. H. further opined that the post-
service treatment records did not include diagnosis of 
personality disorder, and did not describe symptoms of a 
bipolar disorder, although the veteran was treated for 
bipolar disorder.  Dr. H. opined that it was impossible to 
determine, based on the evidence of record, whether the 
veteran had a psychiatric disorder during service, because of 
the lack of documentation of the veteran's symptoms in 
service, and this lack of documentation made it impossible to 
determine whether the veteran had a current psychiatric 
disorder which was incurred during or manifested during his 
military service.  

This evidence is unfavorable to the veteran, since Dr. H. 
opined that any current determination of the appropriate 
diagnosis for the veteran's psychiatric disorder during 
service, or any current determination as to whether a current 
disorder was linked to the veteran's military service, would 
be speculative.  

In a private medical statement dated in August 2003, but 
apparently associated with the claims file after Dr. H.'s 
opinion was rendered, Dr. McF. discussed why the diagnosis of 
personality disorder assigned for the veteran's symptoms in 
service was not an appropriate diagnosis.  In particular, Dr. 
McF. noted that no provider had diagnosed a personality 
disorder at any time since the veteran's service.  Dr. McF. 
opined that, if a personality disorder had been present in 
service, such a disorder would still be present, because a 
personality disorder was, by definition, a pervasive, 
enduring, inflexible, ingrained disorder.  However, the 
medical evidence established that the veteran did not 
currently have a personality disorder.  

Dr. McF. further opined that it was more likely that the 
veteran was experiencing a mood disorder in service than a 
personality disorder, since he currently had a mood disorder, 
bipolar disorder, and such disorders were cyclical and 
episodic.  Dr. McF. noted that this pattern was more 
consistent with the veteran's service medical records, which 
showed that he was evaluated several times in service, and 
was given a security clearance, and then, after more than 18 
months into his period of service, psychiatric symptoms were 
noted.  Dr. McF. stated that, if a bipolar disorder were 
present prior to the veteran's service, the stresses of 
service would have aggravated the symptoms of the disorder.

In a May 2005 private medical statement, Dr. McF. stated that 
he agreed with Dr. H.'s conclusion that there was little in 
the service medical records to support a diagnosis of 
personality disorder.  Dr. McF. explained that his private 
treatment notes did not fully describe the veteran's symptoms 
of bipolar disorder because his treatment of the veteran 
beginning in 1999 focused on the veteran's work-related 
depression rather than on the bipolar disorder which was also 
present, because the veteran had been referred to Dr. McF. 
for treatment of the work-related injury and the bipolar 
disorder was not incurred at work.  Dr. McF. stated that, 
although the treatment records did not focus on that aspect 
of the veteran's medical and psychiatric disorders, 
nevertheless, the bipolar disorder, including mood 
fluctuations, which existed prior to the incurrence of the 
work-related injury in 1999, complicated treatment of that 
injury.  

Dr. McF. further stated, in the May 2005 opinion, that he 
agreed with Dr. H. that, because bipolar disorder was a 
fluctuating and episodic illness, it was impossible to go 
back in time and evaluate the veteran for problems he may 
have had in the military.  However, in contrast to Dr. H.'s 
review of the case based on written information associated 
with the claims file, Dr. McF. stated that he had been able 
to discuss directly with the veteran the nature of the 
difficulties he had experienced over the years.  Dr. McF. 
concluded, based on his treatment of the veteran, that it 
"seemed likely" that some of the symptoms the veteran had 
experienced over the years "may reasonably have existed as 
far back as his military service," and he opined that those 
symptoms may have been incorrectly classified as personality 
disorder.

Dr. McF.'s statement that it was "likely" that the 
veteran's symptoms of bipolar disorder "may reasonably have 
existed" during the veteran's military service is favorable 
to the veteran, although it is difficult to interpret whether 
Dr. McF. intended to opine that it was at least as likely as 
not that the veteran had a bipolar disorder in service, or 
whether Dr. McF. intended only to state that it was merely 
possible or reasonable.  However, since Dr. McF. previously 
provided a clear opinion that the diagnosis of personality 
disorder assigned in service was not appropriate, and because 
he previously opined that it was more likely that the veteran 
had a bipolar disorder in service than the personality 
disorder diagnosed by the service treating providers, the 
Board interprets Dr. McF.'s May 2005 opinion as both 
favorable to the veteran's claim and as probative rather than 
speculative.  

The veteran submitted his original claim for service 
connection in this case approximately nine years ago.  During 
that time, a VA medical opinion and VHA medical opinion have 
been obtained.  Those opinions, although differing in some 
specifics are unfavorable to the veteran.  The VHA reviewer 
concluded, in essence, that any current determination as to 
whether the veteran first manifested a current psychiatric 
disorder in service could be only speculative.  

During the nine-year pendency of the claim, private medical 
statements have been provided by Dr. K. and by Dr. McF., who 
has provided four statements.  The statement provided by Dr. 
K. and the statements provided by Dr. McF. are favorable to 
the veteran.  Both Dr. K. and Dr. McF. indicated they based 
their favorable opinions on their ongoing treatment of the 
veteran.  The Board finds it noteworthy that Dr. K.'s opinion 
was based on treatment rendered to the veteran prior to the 
veteran's claim for service connection.  

The opinions of two VA physicians are unfavorable to the 
claim.  The opinions of two private providers are favorable 
to the veteran.  The VA opinions indicate, in essence, that, 
although the veteran had a psychiatric disorder in service 
and now has a psychiatric disorder, it will never be possible 
to determine whether the current disorder is related to the 
veteran's service without resort to speculation.  The two 
private providers have stated that their favorable opinions 
are based on their observations of the veteran and discussion 
with him over the course of his treatment.  The Board finds 
that the evidence is essentially in equipoise.

The Board notes that Dr. McF.'s May 2005 medical statement 
references the veteran's ongoing psychiatric treatment with 
Dr. A.  However, there is no indication in Dr. McF.'s 
statement that Dr. A.'s records would be unfavorable to the 
claim.  Unless Dr. A.'s records would be unfavorable, the 
evidence would either remain in equipoise or become more 
favorable to the veteran.  Therefore, it would be adverse to 
the veteran's interests for the Board to Remand the claim to 
obtain Dr. A.'s records.  

Since the evidence obtained during the nine years of the 
pendency of this claim is in approximate equipoise, the Board 
is required, under the provisions of 38 U.S.C.A. § 5107(b), 
to resolve reasonable doubt in the veteran's favor.  
Resolving in the veteran's favor reasonable doubt as to which 
opinions most accurately reflect the state of medical 
knowledge, which opinions most accurately describe the 
veteran's clinical picture, and which opinions provide the 
most probative reasoning, the Board finds that the criteria 
for service connection for a bipolar disorder have been met.  


ORDER

The appeal for service connection for bipolar disorder is 
granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


